Judgment and order affirmed, with costs. Memorandum: Even under the court’s charge as given, the jury could find that the defendant’s messenger boy was on the business of defendant at the time of the accident. The boy’s superior officer did not instruct him to return to defendant’s office after delivering his last message for the day, but told him to go to his home and spend the night before coming back to the office to turn in his uniform; and it was while going from the place where the message was delivered to his home that the messenger had the accident which injured plaintiff. Furthermore, the messenger’s duties, in connection with the delivery of the message, were not completed until he made the report which is in the record. All concur. (The judgment is for plaintiff in a negligence action. The order denies a motion for a new trial.) Present — Crosby, Lewis, Cunningham, Taylor and Dowling, JJ.